The Jefferson  Plaquemines Drainage District, comprising certain portions of the Parishes of Jefferson and Plaquemines, lying on the west bank of the Mississippi River, was organized in the year 1912 under the provisions of Act 317 of 1910. On October 1, 1921, the drainage district, at a tax sale conducted by the sheriff and tax collector for the Parish of Plaquemines, acquired a certain tract of land in which was included section 45, township 15 south, range 24 East, Plaquemines Parish, to collect the delinquent taxes assessed thereon to L.A. Figale. The tax deed was registered on November 15, 1921, in Book 56, folio 764, of the conveyance records of Plaquemines Parish. The Jefferson and Plaquemines Drainage District, since its acquisition thereof, has at all times claimed the ownership of the property, and its title thereto was confirmed by Act 235 of 1936.
The California Company is a corporation organized under the laws of the State of California, but is authorized to do, and is doing, business in this state as a producer of oil, gas and other minerals. On July 23, 1938, the Jefferson and Plaquemines Drainage District granted a mineral lease to the California Company covering section 45, township 15 south, range 24 east, for a primary term of three years from its date and as long thereafter as minerals are produced from the leased premises. The lease provided for the payment of a cash bonus of $1,809, and stipulated that the lease should be terminated unless the lessee paid an annual rental of $1,809 in the event that drilling operations had not been commenced *Page 315 
on the leased premises. The lease also contained the usual provisions, including warranty of title by the lessor, and provided for the extension of the primary term upon the lessee's complying with certain enumerated conditions.
A serious doubt having arisen in the minds of the members composing the Board of Commissioners of the Jefferson and Plaquemines Drainage District as to their power to execute the mineral lease to the California Company, the Board of Commissioners of the drainage district, on July 12, 1939, adopted a resolution to decline any payment or tender of rental by the California Company and instructing its president to refuse such payment or tender of payment in the event it should be made. On July 23, 1939, the California Company, as lessee, made a legal tender to the Board of Commissioners of the drainage district of the annual rental payable under the terms of the lease, which tender was refused. A proès verbal showing the tender and its refusal was made in notarial form. The California Company then filed this suit, alleging substantially the facts as above stated and praying for the issuance of an alternative writ of mandamus, commanding the Jefferson and Plaquemines Drainage District to accept and receipt for the rental payment tendered for the purpose of continuing the mineral lease in effect. Answering plaintiff's petition, the respondent drainage district admitted all its essential allegations but set up as a defense to the suit that it lacked the authority to execute the lease originally and, therefore, did not desire to incur further responsibility as a *Page 316 
lessor. Respondent further averred that it executed the lease to the relator under the provisions of Act 317 of 1910, as amended by Act 236 of 1936, and that Act 236 of 1936 is unconstitutional in that the body of the act is broader than its title, in contravention of section 16 of Article 3 of the Constitution of Louisiana of 1921, and respondent specially pleaded the unconstitutionality of the act. In the alternative, respondent averred that in the event the court should hold that Act 236 of 1936 is constitutional, respondent denied that the provisions of Act 317 of 1910, as amended by Act 236 of 1936, empowered respondent to execute the lease.
The case was tried in the court below upon an agreed statement of facts and resulted in a judgment in favor of the California Company and against the Jefferson and Plaquemines Drainage District, decreeing that the alternative writ of mandamus be made peremptory and commanding the drainage district to accept the tender of the rental payment made to it by the California Company for the privilege of continuing the mineral lease in effect and to issue the proper rental receipt to the lessee. The Jefferson and Plaquemines Drainage District has appealed from the judgment.
The contentions in this case are over the legality and the effect of Act 236 of 1936. The contention of the California Company is set forth in the brief filed in its behalf in these words: "The contention is made that any agency of the state must be specifically authorized by statute to execute an oil, gas and mineral lease. We *Page 317 
agree that the agency must be specifically so authorized to execute such lease, but it is our contention that the Legislature has so authorized the Jefferson and Plaquemines Drainage District by the enactment of Act 236 of 1936, wherein it specifically stated `That the Jefferson and Plaquemines Drainage District shall have the power and authority to rent, lease or use said property purchased by it, as hereinabove provided, as it may deem fit * * *.'"
The contention of the Jefferson and Plaquemines Drainage District is embodied in its primary claim that Act 236 of 1936 is unconstitutional and, in its alternative claim, that if constitutional, the statute does not authorize the drainage district to execute a mineral lease.
The first question to be determined is whether Act 236 of 1936 is unconstitutional as contended by the respondent drainage district. A determination of this question, favorable to the respondent's contention, will dispose of the case.
Section 16 of Article 3 of the Constitution of Louisiana of 1921 provides that: "Every law enacted by the Legislature shall embrace but one object, and shall have a title indicative of such object." A mere reading of the title of Act 236 of 1936 discloses that the act is intended to be a special or local statute, enacted under the provisions of section 6 of Article 4 of the Constitution of Louisiana of 1921. But the special or particular place or locality to be affected is not set forth.
The Jefferson and Plaquemines Drainage District is not mentioned in the title of Act *Page 318 
236 of 1936. According to the title, the object of the act is to deal with the lands and affairs of some unnamed drainage district. So far as they relate to the enforcement of the collection of taxes assessed against lands within a drainage district, the provisions of Act 236 of 1936 are general and not local in their scope. The provisions of the act are local or special only so far as they authorize the Register of the Land Office to sell to the Jefferson and Plaquemines Drainage District, on certain terms and conditions, property within the district which had been adjudicated to the state for delinquent taxes and had not been redeemed within a three-year period, and so far as they define the powers of the Jefferson and Plaquemines Drainage District to deal with the property so acquired, as well as other property acquired at tax sales made by the sheriffs of the Parishes of Jefferson and Plaquemines.
Plaintiff refers to a number of decisions holding that the title of a legislative act need not be a synopsis of its contents, and that the title is sufficient if it indicates the general purpose without specifying each provision of the law. But none of these decisions is exactly in point. While there is no necessity for the title of a legislative act to be a complete index to every section of the act, the title should be such an index as to put those who are to be affected by the act upon inquiry into its contents. Surety Credit Company v. Tieman,171 La. 581, 131 So. 678, and authorities therein cited.
The object of Act 236 of 1936 is not fairly indicated by its title and the title itself is misleading and wholly insufficient to *Page 319 
put on inquiry those persons who may be affected by its provisions.
There is a wide difference between the language of the title and the provisions of the statute as to the object to be attained by the law and, therefore, the statute is violative of section 16 of Article 3 of the Constitution.
For the reasons assigned, the judgment appealed from is annulled, and it is now ordered that there be judgment in favor of the Jefferson and Plaquemines Drainage District, defendant, and against the California Company, plaintiff, recalling the alternative writ of mandamus herein issued and rejecting plaintiff's demands at its cost.
O'NIELL, C.J., dissents.
PONDER, J., absent.
                          On Rehearing.